Exhibit 10(d)

 

AMENDED AND RESTATED
PACCAR INC
RESTRICTED STOCK AND DEFERRED COMPENSATION PLAN
FOR NON-EMPLOYEE DIRECTORS
(Effective as of January 1, 2009)

 

1.  PURPOSE OF THE PLAN

 

The Company has established this Plan to provide Non-Employee Directors with
financial incentives to promote the success of the Company’s long-term business
objectives, and to encourage qualified persons to accept nominations as a
Non-Employee Director. The Plan is unfunded and benefits are payable in the form
of shares of PACCAR Common Stock or cash. The Plan was last amended and restated
in December 2007.

 

The Company hereby amends and restates the Plan effective as of  January 1,
2009.  The deferral feature of the Plan is intended to satisfy the requirements
of section 409A of the Internal Revenue Code of 1986, as amended (“the Code”),
with respect to compensation deferred after December 31, 2004 (and subsequent
earnings thereon). The balance in the Deferred Accounts as of December 31, 2004
(and subsequent earning thereon) shall be governed by the distribution rules in
effect on December 31, 2004.

 

2.  DEFINITIONS

 

(a)  “Board of Directors” means the Board of Directors of PACCAR Inc.

 

(b)  “Committee” means the Nominating and Governance Committee of the Board of
Directors or any successor to such committee.

 

(c)  “Common Stock” means common shares of PACCAR Inc with $1.00 par value and
any class of common shares into which such common shares hereafter may be
converted.

 

(d)  “Company” means PACCAR Inc, a Delaware corporation.

 

(e)  “Deferred Accounts” means either the unfunded Stock Unit Account or Income
Account maintained by the Company into which a Non-Employee Director may defer
payment of his or her cash compensation (retainer and fees) or elect to receive
a credit to the Stock Unit Account in lieu of a grant of Restricted Stock for
service as a Company director. The Company also shall establish subaccounts
under a Non-Employee Director’s Deferred Accounts in order to separately account
for the amounts in such Deferred Accounts that are, and that are not, subject to
section 409A of the Code.

 

(f)  “Fair Market Value” means the closing price of the Common Stock on NASDAQ
reported for the date specified for determining such value.

 

(g)  “Grant Date” means the date that Non-Employee Directors receive a grant of
Restricted Stock.

 

(h)  “Grantee” means the Non-Employee Director receiving the Restricted Stock or
his legal representative, legatees, distributees, alternate payees, or trustees
as the case may be.

 

(i)  “Mandatory Retirement” means retirement as a Non-Employee Director at age
seventy-two (72) or at such other age as may be specified in the bylaws for the
Board of Directors in effect at the time of a Non-Employee Director’s
Termination.

 

(j)  “Non-Employee Director” means a member of the Company’s Board of Directors
who is not a current employee of the Company.

 

(k)  “Plan” means this PACCAR Inc Restricted Stock and Deferred Compensation
Plan for Non-Employee Directors as it may be amended from time to time, or any
successor plan that the Committee or Board of Directors may adopt from time to
time with respect to the grant of Director Restricted Stock or other stock-based
grants.

 

(l)  “Restricted Stock” means Common Stock that may not be sold, transferred, or
otherwise disposed of by the Grantee except under such circumstances as may be
specified by the Committee.

 

(m)  “Termination” means a “separation from service” within the meaning of
section 409A of the Code.

 

1

--------------------------------------------------------------------------------


 

3.  PARTICIPATION

 

Each Non-Employee Director of the Company shall be eligible to participate in
the Plan during his tenure as a Director.

 

4.  GRANTS OF RESTRICTED STOCK

 

(a)          Except as set forth in Section 7, on the first business day of each
calendar year for the duration of the Plan (the Grant Date), each person who is
a Non-Employee Director shall receive a grant of Restricted Stock in an amount
equal to the number of shares of Common Stock that the “Base Amount” could have
purchased at the Fair Market Value on such Grant Date (rounded up to the nearest
whole share). The “Base Amount” shall be $90,000 as of January 1, 2006. The
Board of Directors, in its sole discretion, may adjust the Base Amount for any
Grant Date; provided, that the adjusted Base Amount is established no later than
the December 31 immediately prior to the Grant Date on which such Base Amount
shall be effective.

 

(b)         Shares of Restricted Stock shall vest in full and become
unrestricted on the third anniversary of the applicable Grant Date subject to
the provisions of Section 10. Shares of Restricted Stock may not be sold,
transferred or otherwise disposed of by a Grantee until such shares become
unrestricted in accordance with the provisions of this Section 4(b).

 

(c)          Each Restricted Stock grant shall be evidenced by a written
Restricted Stock Grant Agreement that shall be executed by the Grantee and an
authorized Company representative which shall indicate the date of the
Restricted Stock award, the number of shares of Common Stock awarded, and
contain such terms and conditions as the Committee shall determine with respect
to such Restricted Stock grant consistent with the Plan.

 

(d)         Except as set forth in Section 7, a PACCAR Non-Employee Director
first elected to the Board of Directors during a calendar year is entitled to a
pro-rated grant of Restricted Stock. The pro-rated grant of Restricted Stock
shall be calculated as follows: the number of shares of Common Stock that the
Base Amount could have purchased at the Fair Market Value on the first business
day the Non-Employee Director’s Board service becomes effective (the “Grant
Date”) (rounded up to the nearest whole share) pro-rated to reflect the number
of calendar quarters such Non-Employee Director will serve on the Board of
Directors during the calendar year in which such Non-Employee Director is first
elected.

 

5.              SHARES OF COMMON STOCK SUBJECT TO THE PLAN

 

There shall be reserved for use under the Plan (subject to the provisions of
Section 8 hereof) a total of 1,096,875 shares of Common Stock, which shares may
be authorized but unissued shares of Common Stock, treasury shares, or issued
shares of Common Stock that shall have been reacquired by the Company.

 

6.              DIVIDEND, VOTING, AND OTHER SHAREHOLDER RIGHTS

 

Except as otherwise provided in the Plan, each Grantee shall have all of the
rights of a shareholder of the Company with respect to all outstanding shares of
Restricted Stock registered in his name, including the right to receive
dividends and other distributions paid or made with respect to such shares and
the right to vote such shares.

 

7.              DEFERRAL OF COMPENSATION

 

A Non-Employee Director may elect, on or before December 31 of any year, to
defer at least 25% of the cash compensation to be paid to the Non-Employee
Director for services as a Company director during the following calendar year
and/or elect to receive a credit to the Stock Unit Account in lieu of the grant
of Restricted Stock described in Section 4(a). Before the term of a new
Non-Employee Director begins, he may elect within thirty (30) days of first
becoming eligible to participate in the Plan to defer payment of the cash
compensation earned for the remainder of the calendar year in which his term
begins and/or elect to receive a credit to the Stock Unit Account in lieu of the
grant of Restricted Stock described in Section 4(d). Any credit to the Stock
Unit Account in lieu of the grant of Restricted Stock described in
Section 4(a) or 4(d) shall be for the same number of shares of Common Stock and
have the same restrictions and vesting provisions otherwise applicable to the
grant of Restricted Stock. Such credit to the Stock Unit Account shall be
evidenced by a written Deferred Restricted Stock Unit Grant Agreement that shall
be executed by the Non-Employee Director and an authorized Company
representative which shall indicate the date of the Deferred Restricted Stock
Unit award, the number of units awarded, and contain such terms and conditions
as the Committee shall determine with respect to such Deferred Restricted Stock
Unit grant consistent with the Plan.

 

2

--------------------------------------------------------------------------------


 

Each participating Non-Employee Director may elect to have all or a portion of
his cash compensation placed into one or both of two unfunded accounts
maintained by the Company (hereafter Deferred Accounts). At the time a
Non-Employee Director makes a deferral election, such Non-Employee Director
shall specify the time and manner in which the Deferred Accounts shall be paid,
using the deferral election forms prescribed by the Committee. Payment of the
Deferred Accounts may be made (i) at the time of the Non-Employee Director’s
Termination or (ii) based on a specific date after the Non-Employee Director’s
Termination (including the date the Non-Employee Director attains a specified
age). The Non-Employee Director’s deferral election form also must specify the
allocation and investment of the deferred compensation between the Stock Unit
Account and the Income Account. If a Non-Employee Director fails to specify the
allocation and investment of the deferred compensation, then it shall be
allocated and invested in the Income Account. Amounts deferred into the Stock
Unit Account or the Income Account may not be transferred to the other deferred
account. Notwithstanding the foregoing, if a Non-Employee Director elects to
receive a credit to the Stock Unit Account in lieu of the grant of Restricted
Stock described in Section 4(a) or 4(d), such credit may not be allocated to the
Income Account.

 

(a)          Stock Unit Account. In the case of cash deferrals, the account will
be credited with the number of shares of Common Stock that the amount deferred
could have purchased at the Fair Market Value on the date the Non-Employee
Director’s cash compensation is payable. In the case of a credit to the Stock
Unit Account in lieu of the grant of Restricted Stock described in
Section 4(a) or 4(d), the account will be credited with the number of shares of
Common Stock otherwise applicable to the grant of Restricted Stock subject to
the same vesting conditions otherwise applicable to such Restricted Stock.
Thereafter, any dividends earned will be treated as if those dividends had been
invested in additional shares of Common Stock at the Fair Market Value on the
date the dividend is payable. Vested amounts credited to the Stock Unit Account
shall be distributed in shares of Common Stock either in a single payment or in
substantially equal annual installments (over a period not to exceed 15 years),
as specified by the Non-Employee Director on the deferral election form. Any
fractional shares will be paid in cash. If a Non-Employee Director fails to
specify the manner in which the Stock Unit Account shall be distributed, then it
shall be distributed in a single payment.

 

(b)         Income Account. The account will be credited with the amount
deferred, and interest shall begin to accrue, as of the date the Non-Employee
Director’s cash compensation is payable. Interest is credited at a rate equal to
the simple combined average of the monthly Aa Industrial Bond yield averages for
the immediately preceding calendar quarter as reported in Moody’s Bond Record.
Interest is compounded quarterly. Amounts credited to the Income Account shall
be distributed either in a single payment or in substantially equal quarterly,
semi-annual or annual installments (over a period not to exceed 15 years), as
specified by the Non-Employee Director on the deferral election form. If a
Non-Employee Director fails to specify the manner in which the Income Account
shall be distributed, then it shall be distributed in a single payment.

 

Unless otherwise required by applicable law, the deferral election a
Non-Employee Director makes under the Plan shall remain in effect from
year-to-year. A Non-Employee Director may, however, increase or decrease the
amount being deferred in the future by making a new deferral election no later
than the December 31 immediately preceding the calendar in which the new
election is to be effective. The amounts deferred under the new deferral
election shall be distributed at the time specified in the prior deferral
election and the amounts deferred under the new deferral election will be
allocated in accordance with the prior deferral election, unless the
Non-Employee Director specifies otherwise.

 

A Non-Employee Director may change the time and manner in which the Deferred
Accounts shall be distributed; provided that (i) the new deferral election will
become effective 12 months from the date it is made and (ii) the new deferral
election specifies a distribution date that is at least five (5) years later
than the prior distribution date. Notwithstanding the foregoing, a change in the
time and/or manner of distribution of the Deferred Accounts shall not accelerate
the distribution date of the Deferred Accounts, except as allowed by section
409A of the Code and the Treasury regulations promulgated thereunder.

 

8.              ADJUSTMENTS TO THE NUMBER OR VALUE OF SHARES OF COMMON STOCK

 

If there are any changes in the number or value of shares of Common Stock by
reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers, consolidations, or other events that increases or
decreases the number or value of issued and outstanding shares of Common Stock,
then proportionate adjustments shall be made to the number of shares of Common
Stock (i) available for issuance under the Plan pursuant to Section 5 above,
(ii) covered by an unvested grant of Restricted Stock, and (iii) credited to
each Stock Unit Account in order to prevent dilution or enlargement of rights.
This provision does not, however, authorize the delivery of a fractional share
of Common Stock under the Plan.

 

3

--------------------------------------------------------------------------------


 

9.              NON-TRANSFERABILITY

 

Shares of Restricted Stock and the Deferred Accounts shall not be assigned,
attached, or otherwise subject to any creditor’s process or transferred except
by will or the laws of descent and distribution, or pursuant to a trust created
for the benefit of the Non-Employee Director or his family or pursuant to a
qualified domestic relations order as defined by the Code, Title I of Employee
Retirement Income Security Act or the rules thereunder. The restrictions set
forth in Section 4(b) shall apply to the shares of Restricted Stock in the hands
of the trustee or Non-Employee Director’s former spouse.

 

10.       TERMINATION OF STATUS AS A NON-EMPLOYEE DIRECTOR

 

(a)          In the event of a Termination by reason of Mandatory Retirement,
disability, or death, all shares of Restricted Stock held by the Grantee shall
become fully vested, notwithstanding the provisions of Section 4(b) hereof, and
the Grantee (or the Grantee’s estate or a person who acquired the shares of
Restricted Stock by bequest or inheritance) shall have the right to sell,
transfer or otherwise dispose of such shares at any time. In addition, in the
event of such a Termination, all vesting restrictions on the credits made to the
Stock Unit Account in lieu of the grant of Restricted Stock described in
Section 4(a) or 4(d) shall lapse but the payout provisions of such credits shall
not be affected by such Termination.

 

(b)         In the event of a Termination for any reason other than those
specified in Section 10 (a) above, any shares of Restricted Stock granted
hereunder shall be forfeited and the Grantee shall return to the Company for
cancellation any stock certificates representing such forfeited shares which
shall be deemed to be canceled and no longer outstanding as of the date of
Termination; and from and after the date of Termination, the Grantee shall cease
to be a shareholder with respect to such forfeited shares and shall have no
dividend, voting, or other rights with respect thereto. In addition, in the
event of such a Termination, any then unvested credits made to the Stock Unit
Account in lieu of the grant of Restricted Stock described in Section 4(a) or
4(d) shall be forfeited.

 

(c)          The Deferred Accounts shall be distributed (or commence to be
distributed), in accordance with the Non-Employee Director’s prior election
form. If a Non-Employee Director failed to specify the time on which the
Deferred Accounts shall be distributed, then such Non-Employee Director’s
Deferred Accounts shall be distributed in the first January following the
Non-Employee Director’s Termination.

 

(d)         Notwithstanding a Non-Employee Director’s election, if the aggregate
value of the Deferred Accounts is less than $50,000 at the time distribution is
made (or is scheduled to begin), then the Deferred Accounts shall be distributed
at that time in a single payment, in shares of Common Stock for the Stock Unit
Account and in cash for the Income Account.

 

11.       CHANGE IN CONTROL

 

Upon the occurrence of a change in control of the Company, all grants of
Restricted Stock under the Plan shall vest in full and become unrestricted and
nonforfeitable. In addition, all vesting restrictions on the credits made to the
Stock Unit Account in lieu of the grant of Restricted Stock described in
Section 4(a) or 4(d) shall lapse but the payout provisions of such credits shall
not affected by such change in control. For purposes of this Section 11, a
“change in control” shall have the meaning given to such term under Section 16.4
of the PACCAR Inc Long Term Incentive Plan, as approved by the shareholders of
the Company on April 25, 2006. In addition, the Board or the Committee may in
its sole discretion terminate the deferral feature of the Plan within the
30 days preceding or the 12 months following a “change in control event” (as
such term is defined in the Treasury regulations promulgated pursuant to section
409A of the Code) and pay out deferred amounts, in accordance with
Section 1.409A-3(j)(ix)(B) of the Treasury regulations promulgated pursuant to
section 409A of the Code .

 

12.       PLAN ADMINISTRATION

 

The Plan will be administered by the Committee. The Company will pay all costs
of administration of the Plan. The Committee shall have sole discretion to
interpret the Plan, amend and rescind rules relating to its implementation and
make all determinations necessary for administration of the Plan. Any
determination, decision, or action of the Committee in connection with the
interpretation, administration, or application of the Plan shall be final,
conclusive, and binding on all persons. The Committee may employ consultants or
other persons and rely upon their advice. All actions taken and all
determinations made by the Committee in good faith shall be final and binding
upon all Non-Employee Directors, the Company, and all interested persons. No
member of the Committee shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan.

 

The Committee may make such amendments or modifications in the terms and
conditions of any grant of Restricted Stock as it may deem advisable, or cancel
or annul any grant of Restricted Stock; provided, however, that no such

 

4

--------------------------------------------------------------------------------


 

amendment, modification, cancellation or annulment may, without the consent of
the Grantee, adversely affect his rights with respect to such grant. In
addition, the Committee may amend or modify the deferral feature, provided that
any such amendment or modification (i) is made in accordance with section 409A
of the Code and the Treasury regulations promulgated thereunder, (ii) does not
adversely affect the Non-Employee Director’s rights thereunder without such
Non-Employee Director’s written consent, and (iii) is not a “material
modification” that would result in the loss of grandfather treatment with
respect to the balance in the Deferred Accounts as of December 31, 2004 (and
earnings thereon).

 

13.       TAX WITHHOLDING

 

To the extent required by law, the Non-Employee Director (or Grantee, if
applicable) shall make such arrangements satisfactory to the Company to satisfy
any tax withholding or employment tax obligations due with respect to Restricted
Stock or the Deferred Accounts. The Company shall have the right to withhold or
deduct from any payment under the Plan in order to satisfy any applicable tax
withholding obligations.

 

14.       AMENDMENT AND TERMINATION OF THE PLAN

 

The Board of Directors or the Committee may at any time suspend, terminate,
modify or amend the Plan in any respect; provided, however, shareholder approval
of any Plan amendment shall be obtained only if required by law or the
requirements of any stock exchange on which the Common Stock is listed or quoted
and provided, further, that any termination shall be subject to the requirements
of section 409A of the Code. No suspension, termination, modification, or
amendment of the Plan may, without the consent of the Non-Employee Director (or
Grantee, if applicable), adversely affect his rights with respect to the
Restricted Stock or his Deferred Accounts.

 

15.       BENEFICIARY DESIGNATION

 

Each Non-Employee Director may designate a beneficiary for each outstanding
grant of Restricted Stock and for payment of his Deferred Accounts in the event
of his death. If no beneficiary is designated or the beneficiary does not
survive the Non-Employee Director, the award shall be made to the Non-Employee
Director’s surviving spouse or, if there is none, to his estate.

 

16.       SECTION 409A 6-MONTH DELAY

 

Notwithstanding anything contained in this Plan to the contrary, if a
Non-Employee Director is deemed by the Company at the time of the Non-Employee
Director’s “separation from service” to be a “specified employee,” each within
the meaning of section 409A of the Code, any compensation or benefits subject to
section 409A of the Code to which the Non-Employee Director becomes entitled
under this Plan (or any agreement or plan referenced in this Plan) in connection
with such separation shall not be made or commence until the first day of the
month immediately following the date that is six (6) months after the
Non-Employee Director’s “separation from service” (or the Non-Employee
Director’s death, if earlier).  Such deferral shall only be effected to the
extent required to avoid adverse tax treatment to the Non-Employee Director,
including (without limitation) the additional twenty percent (20%) tax for which
the Non-Employee Director would otherwise be liable under section
409A(a)(1)(B) of the Code in the absence of such deferral. Upon the expiration
of the applicable deferral period, any compensation or benefits which would have
otherwise been paid during that period (whether in a single sum or in
installments) in the absence of this Section 17 shall be paid to the
Non-Employee Director or his or her beneficiary in one lump sum.

 

17.       EFFECTIVE DATE OF THE PLAN AND DURATION

 

This Plan, as amended and restated, is effective January 1, 2009 and will remain
in effect until terminated by the Committee or the Board of Directors as
provided herein.

 

5

--------------------------------------------------------------------------------